Case 9:18-cv-80176-BB Document 300 Entered on FLSD Docket 11/20/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                            Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                        DR. WRIGHT’S NOTICE OF FILING EXHIBITS

         In advance of the November 20 discovery hearing, Dr. Wright is submitting the following

  four exhibits:

         (1)       Declaration of David White of AlixPartners, dated November 20, 2019: in his

  declaration Mr. White states the steps that AlixPartners, at the direction of counsel for Dr.

  Wright, has taken to collect the ESI from Network-Attached Storage (“NAS”) devices;

         (2)       Plaintiffs’ Responses and One Objection to Defendant’s First Request for

  Production: Dr. Wright is requesting that the Court consider Requests Numbers 4, 5, and 12;

         (3)       Plaintiffs’ Responses and Objections to Defendant’s Second Request for

  Production: Dr. Wright is requesting that the Court consider Request Number 41; and
Case 9:18-cv-80176-BB Document 300 Entered on FLSD Docket 11/20/2019 Page 2 of 2



         (4)     Plaintiffs’ Responses and Objections to Defendant’s Third Request for

  Production: Dr. Wright is requesting that the Court consider Request Number 6.

                                                      Respectfully submitted,

                                                      RIVERO MESTRE LLP
                                                      Attorneys for Dr. Craig Wright
                                                      2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
                                                      Telephone: (305) 445-2500
                                                      Fax: (305) 445-2505
                                                      Email: arivero@riveromestre.com
                                                      Email: amcgovern@riveromestre.com
                                                      Email: arolnick@riveromestre.com
                                                      Email: bpaschal@riveromestre.com

                                                      By: s/ Andres Rivero
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      ALAN H. ROLNICK
                                                      Florida Bar No. 715085
                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      BRYAN L. PASCHAL
                                                      Florida Bar No. 091576

                                  CERTIFICATE OF SERVICE

         I certify that on November 20, 2019, I electronically filed this document with the Clerk of
  the Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                                    _ /s/Andres Rivero
                                                                       ANDRES RIVERO




                                                  2
